DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.        In an amendment dated, December 15. 2021, claims 1 is/are amended and claim 2 has been canceled. Currently claims 1, 3-18 are presented and pending.

Response to Arguments

3.        Applicant's arguments filed December 15. 2021,  have been fully considered but they are not persuasive. 
         In the remarks filed on December 15. 2021,  applicant argues prior art of record fails to discloses the new claim limitation of independent claim 1 that was previously claim 2 . The office respectfully disagrees. The claim recites subpixels in the two adjacent columns which has adjacent columns and adjacent rows; thus, as shown below in the annotated figure 4 of prior art, it is clear prior art of record discloses claimed limitation of independent claim 1.

    PNG
    media_image1.png
    663
    856
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


6.        Claim(s) 1, 3-17 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Wang et al (PG Pub NO 2016/0307525) .

As in claim 1, Wang et al disclose a pixel structure (Fig 4) , comprising a plurality of gate lines (Fig 4 item 3), a plurality of data lines (Fig 4 item 4) each crossing the plurality of gate lines (Fig 4), and a plurality of subpixels arranged in an array form (Fig 4 item GRB), wherein subpixels in each row correspond to two gate lines, one of the two gate lines is connected to parts of the subpixels in the row, and the other of the two gate lines is connected to the other subpixels in the row; (Fig 4) discloses subpixels in each row correspond to two gate lines wherein one of the two gate lines is connected to parts of the subpixels in the row and the other of the two gate lines is connected to the other subpixels in the row
each data line (4) corresponds to the subpixels (GBR) in two adjacent columns, the subpixels (GBR) in one column of the two adjacent columns are arranged at a first side of the data line (4), the subpixels (RGB) in the other column of the two adjacent columns are arranged at a second side of the data line (4) opposite to the first side, and the data line is connected to the subpixels in the two adjacent columns; (Fig 4) 
 among the subpixels in each row, three adjacent subpixels are in different colors and form a complete pixel unit; (Fig 4) discloses the subpixels in each row (X-
 among the subpixels in each column, three adjacent subpixels are in different colors and form the complete pixel unit: (Fig 4) discloses subpixels in each column wherein three adjacent subpixels are in different colors in each column
and among the subpixels in the two adjacent columns; the subpixels in two adjacent rows form two complete pixel units each comprising three subpixels, and two of the three subpixels are shared by the two complete pixel units (Fig 4) discloses rearranging set of subpixels in a row and column would form two complete pixel units each comprising three subpixels, and two of the three subpixels are shared by the two complete pixel units;
wherein among the subpixels in the two adjacent columns, a subpixel of the subpixels in first  row of the two adjacent rows at the first side is in a same color as a subpixel of the subpixels in the second row of the any two adjacent rows at the second side, and a subpixel of the subpixels in the first row of the any two adjacent rows at the second side is in a color different from a subpixel of the subpixels in the second row of the any two adjacent rows at the first side   or among the subpixels in the two adjacent columns, a subpixel of the subpixels in a second row of any two adjacent rows at the first side is in a same color as a subpixel of the subpixels in a first row of the any two adjacent rows at the second side, and a subpixel of the subpixels in the second row of the any two adjacent rows at the second side is in a color different from a subpixel of the subpixels in the first row of the any two adjacent rows at the first side. [(Fig 4-10) discloses 

    PNG
    media_image1.png
    663
    856
    media_image1.png
    Greyscale


As in claim 3, Wang et al disclose   the pixel structure according to claim 1, wherein the subpixels in each row are arranged between two corresponding gate lines (Fig 4 item 3), one of the two gate lines (3) corresponding to the subpixels in each row is connected to odd-numbered subpixels of the subpixels in the row, and the other of the two gate lines is connected to even-numbered subpixels of the subpixels in the row. (Fig 3-10) 

As in claim 4, Wang et al disclose the pixel structure according to claim 1, wherein the plurality of' subpixels comprises a plurality of' red subpixels, a plurality of green subpixels and a plurality of blue subpixels, the plurality of subpixels forms a plurality of repetition modules arranged in an array form(Fig 4-9 item plurality RGB), and each repetition module comprises a first pixel unit, a second pixel unit and a third pixel unit arranged sequentially in an extension direction of the data line(4)  and wherein the first pixel unit comprises a red subpixel, a green subpixel and a blue subpixel arranged sequentially in a direction perpendicular to the extension direction of the data line from the second side to the first side of the data line; the second pixel unit comprises a green subpixel, a blue subpixel and a red subpixel arranged sequentially in the direction perpendicular to the extension direction of the data line from the second side to the first side of the data line, and the third pixel unit comprises a blue subpixel, a red subpixel and a green subpixel arranged sequentially in the direction perpendicular to the extension direction of the data line from the second side to the first side of the data line. (Fig 4-9) discloses the arrangements of subpixels forming pixel units.      

    PNG
    media_image2.png
    615
    447
    media_image2.png
    Greyscale


As in claim 5, Wang et al disclose  the pixel structure according to claim 1, wherein the plurality of subpixels comprises a plurality of red subpixels, a plurality of green subpixels and a plurality of blue subpixels, the plurality of subpixels forms a plurality of repetition modules arranged in an array form (Fig 4-9 item plurality RGB), and each repetition module comprises a first pixel unit, a second pixel unit and a third pixel unit arranged sequentially in an extension direction of the data line, and wherein the first pixel unit comprises a red subpixel, a blue subpixel and a green subpixel arranged sequentially in a direction perpendicular to the extension direction of the data line from the second side to the first side of the data line; the second pixel unit comprises a blue subpixel. a green subpixel and a red subpixel arranged sequentially in the direction perpendicular to the extension direction of the data line from the second side to the first side of the data line; and the third pixel unit comprises a green subpixel, a red subpixel and a blue subpixel arranged sequentially in the direction perpendicular to the extension direction of the data line from the second side to the first side of the data line. (Fig 4-9) discloses the arrangements of subpixels forming pixel units.
                    
    PNG
    media_image3.png
    619
    532
    media_image3.png
    Greyscale

As in claim 6, Wang et al disclose  the pixel structure according to claim 1, wherein the plurality of subpixels comprises a plurality of red subpixels, a plurality of green subpixels and a plurality of blue subpixels, the plurality of subpixels forms a plurality of repetition modules arranged in an array form (Fig 4-9 item plurality RGB), and each repetition module comprises a first pixel unit, a second pixel unit and a third pixel unit arranged sequentially in an extension direction of the data line, and wherein the first pixel unit comprises a green subpixel, a blue subpixel and a red subpixel arranged sequentially in a direction perpendicular to the extension direction of the data line from the second side to the first side of the data line, the second pixel unit comprises a blue subpixel, a red subpixel and a green subpixel arranged sequentially in the direction perpendicular to the extension direction of the data line from the second side to the first side of the data line, and the third pixel unit comprises a red subpixel, a green subpixel and a blue subpixel arranged sequentially in the direction perpendicular to the extension direction of' the data line from the second side to the first side of the data line. (Fig 4-9) discloses the arrangements of subpixels forming pixel units.
                           
    PNG
    media_image4.png
    613
    455
    media_image4.png
    Greyscale

As in claim 7, Wang et al disclose  the pixel structure according to claim 1, wherein the plurality of subpixels comprises a plurality of red subpixels, a plurality of green subpixels and a plurality of blue subpixels, the plurality of subpixels forms a plurality of repetition modules arranged in an array form (Fig 4-9 item plurality RGB), and each repetition module comprises a first pixel unit, a second pixel unit and a third pixel unit arranged sequentially in an extension direction of the data line, and wherein the first pixel unit comprises a green subpixel, a red subpixel and a blue subpixel arranged sequentially in a direction perpendicular to the extension direction of the data line from the second side to the first side of the data line, the second pixel unit comprises a red subpixel, a blue subpixel and a green subpixel arranged sequentially in the direction perpendicular to the extension direction of the data line from the second side to the first side of the data line, and the third pixel unit comprises a blue subpixel, a green subpixel and a red subpixel arranged sequentially in the direction perpendicular to the extension direction of the data line from the second side to the first side of the data line. (Fig 4-9) discloses the arrangements of subpixels forming pixel units.
                    
    PNG
    media_image3.png
    619
    532
    media_image3.png
    Greyscale


As in claim 8, Wang et al disclose  the pixel structure according to claim 1, wherein the plurality of subpixels comprises a plurality of red subpixels, a plurality of green subpixels and a plurality of blue subpixels, the plurality of subpixels forms a plurality of repetition modules arranged in an array form (Fig 4-9 item plurality RGB), and each repetition module comprises a first pixel unit, a second pixel unit and a third pixel unit arranged sequentially in an extension direction of the data line, and wherein the first pixel unit comprises a blue subpixel, a red subpixel and a green subpixel arranged sequentially in a direction perpendicular to the extension direction of the data line from the second side to the first side of the data line, the second pixel unit comprises a red subpixel, a green subpixel and a blue subpixel arranged sequentially in the direction perpendicular to the extension direction of the data line from the second side to the first side of the data line, and the third pixel unit comprises a green subpixel, a blue subpixel and a red subpixel arranged sequentially in the direction perpendicular to the extension direction of the data line from the second side to the first side of the data line. (Fig 4-9) discloses the arrangements of subpixels forming pixel units.
                          
    PNG
    media_image5.png
    616
    432
    media_image5.png
    Greyscale


As in claim 9, Wang et al disclose  the pixel structure according to claim 1, wherein the plurality of subpixels comprises a plurality of red subpixels, a plurality of green subpixels and a plurality of blue subpixels, the plurality of subpixels forms a plurality of' repetition modules arranged in an array form (Fig 4-9 item plurality RGB), and each repetition module comprises a first pixel unit, a second pixel unit and a third pixel unit arranged sequentially in an extension direction of the data line, and wherein the first pixel unit comprises a blue subpixel, a green subpixel and a red subpixel arranged sequentially in a direction perpendicular to the extension direction of the data line from the second side to the first side of the data line. the second pixel unit comprises a green subpixel, a red subpixel and a blue subpixel arranged sequentially in the direction perpendicular to the extension direction of the data line from the second side to the first side of the data line, and the third pixel unit comprises a red subpixel, a blue subpixel and a green subpixel arranged sequentially in the direction perpendicular to the extension direction of the data line from the second side to the first side of the data line. (Fig 4-9) discloses the arrangements of subpixels forming pixel units.
                    
    PNG
    media_image3.png
    619
    532
    media_image3.png
    Greyscale

As in claim 10, Wang et al disclose  the pixel structure according to claim 1, wherein the plurality of subpixels comprises a plurality of red subpixels, a plurality of green subpixels and a plurality of blue subpixels, the plurality of subpixels forms a plurality of' repetition modules arranged in an array form (Fig 4-9 item plurality RGB), and each repetition module comprises a first pixel unit, a second pixel unit and a third pixel unit arranged sequentially in an extension direction of' the data line, and wherein the first pixel unit comprises a red subpixel, a green subpixel and a blue subpixel arranged sequentially in a direction perpendicular to the extension direction of the data line from the first side to the second side of the data line. the second pixel unit comprises a green subpixel, a blue subpixel and a red subpixel arranged sequentially in the direction perpendicular to the extension direction of the data line from the first side to the second side of the data line, and the third pixel unit comprises a blue subpixel, a red subpixel and a green subpixel arranged sequentially in the direction perpendicular to the extension direction of the data line from the first side to the second side of the data line. (Fig 4-9) discloses the arrangements of subpixels forming pixel units.
                        
    PNG
    media_image6.png
    617
    446
    media_image6.png
    Greyscale

As in claim 11, Wang et al disclose the pixel structure according to claim 1, wherein the plurality of subpixels comprises a plurality of red subpixels, a plurality of green subpixels and a plurality of blue subpixels, the plurality of subpixels forms a plurality of' repetition modules arranged in an array form (Fig 4-9 item plurality RGB), and each repetition module comprises a first pixel unit, a second pixel unit and a third pixel unit arranged sequentially in an extension direction of' the data line. and wherein the first pixel unit comprises a red subpixel, a blue subpixel and a green subpixel arranged sequentially in a direction perpendicular to the extension direction of the data line from the first side to the second side of the data line, the second pixel unit comprises a blue subpixel, a green subpixel and a red subpixel arranged sequentially in the direction perpendicular to the extension direction of the data line from the first side to the second side of the data line, and the third pixel unit comprises a green subpixel, a red subpixel and a blue subpixel arranged sequentially in the direction perpendicular to the extension direction of the data line from the first side to the second side of the data line. (Fig 4-9) discloses the arrangements of subpixels forming pixel units.
                           
    PNG
    media_image7.png
    612
    429
    media_image7.png
    Greyscale
  

As in claim 12, Wang et al disclose the pixel structure according to claim 1, wherein the plurality of subpixels comprises a plurality of red subpixels, a plurality of green subpixels and a plurality of blue subpixels, the plurality of subpixels forms a plurality of repetition modules arranged in an array form (Fig 4-9 item plurality RGB), and each repetition module comprises a first pixel unit, a second pixel unit and a third pixel unit arranged sequentially in an extension direction of the data line. and wherein the first pixel unit comprises a green subpixel, a blue subpixel and a red subpixel arranged sequentially in a direction perpendicular to the extension direction of the data line from the first side to the second side of the data line, the second pixel unit comprises a blue subpixel, a red subpixel and a green subpixel arranged sequentially in the direction perpendicular to the extension direction of the data line from the first side to the second side of the data line, and the third pixel unit comprises a red subpixel, a green subpixel and a blue subpixel arranged sequentially in the direction perpendicular to the extension direction of the data line (rom the first side to the second side of the data line. (Fig 4-9) discloses the arrangements of subpixels forming pixel units. (Fig 4-9) discloses the arrangements of subpixels forming pixel units.
                    
    PNG
    media_image3.png
    619
    532
    media_image3.png
    Greyscale

As in claim 13, Wang et al disclose   the pixel structure according to claim 1, wherein the plurality of subpixels comprises a plurality of red subpixels, a plurality of green subpixels and a plurality of blue subpixels, the plurality of subpixels forms a plurality of repetition modules arranged in an array form (Fig 4-9 item plurality RGB), and each repetition module comprises a first pixel unit, a second pixel unit and a third pixel unit arranged sequentially in an extension direction of' the data line, and wherein the first pixel unit comprises a green subpixel, a red subpixel and a blue subpixel arranged sequentially in a direction perpendicular to the extension direction of the data line from the first side to the second side of the data line. the second pixel unit comprises a red subpixel, a blue subpixel and a green subpixel arranged sequentially in the direction perpendicular to the extension direction of the data line from the first side to the second side of the data line, and the third pixel unit comprises a blue subpixel, a green subpixel and a red subpixel arranged sequentially in the direction perpendicular to the extension direction of the data line from the first side to the second side of the data line. (Fig 4-9) discloses the arrangements of subpixels forming pixel units.
                        
    PNG
    media_image8.png
    617
    438
    media_image8.png
    Greyscale


As in claim 14, Wang et al disclose   the pixel structure according to claim 1, wherein the plurality of subpixels comprises a plurality of' red subpixels, a plurality of green subpixels and a plurality of blue subpixels, the plurality of subpixels forms a plurality of repetition modules arranged in an array form (Fig 4-9 item plurality RGB), and each repetition module comprises a first pixel unit, a second pixel unit and a third pixel unit arranged sequentially in an extension direction of the data line, and wherein the first pixel unit comprises a blue subpixel, a red subpixel and a green subpixel arranged sequentially in a direction perpendicular to the extension direction of the data line from the first side to the second side of the data line, the second pixel unit comprises a red subpixel. a green subpixel and a blue subpixel arranged sequentially in the direction perpendicular to the extension direction of the data line from the first side to the second side of the data line, and the third pixel unit comprises a green subpixel, a blue subpixel and a red subpixel arranged sequentially in the direction perpendicular to the extension direction of the data line from the first side to the second side of the data line. (Fig 4-9) discloses the arrangements of subpixels forming pixel units. 
                    
    PNG
    media_image3.png
    619
    532
    media_image3.png
    Greyscale

As in claim 15, Wang et al disclose   the pixel structure according to claim 1, wherein the plurality of subpixels comprises a plurality of red subpixels, a plurality of green subpixels and a plurality of blue subpixels, the plurality of subpixels forms a plurality of repetition modules arranged in an array form (Fig 4-9 item plurality RGB), and each repetition module comprises a first pixel unit, a second pixel unit and a third pixel unit arranged sequentially in an extension direction of the data line, and wherein the first pixel unit comprises a blue subpixel, a green subpixel and a red subpixel arranged sequentially in a direction perpendicular to the extension direction of the data line from the first side to the second side of the data line, the second pixel unit comprises a green subpixel, a red subpixel and a blue subpixel arranged sequentially in the direction perpendicular to the extension direction of the data line from the first side to the second side of the data line, and the third pixel unit comprises a red subpixel, a blue subpixel and a green subpixel arranged sequentially in the direction perpendicular to the extension direction of the data line from the first side to the second side of the data line. (Fig 4-9) discloses the arrangements of subpixels forming pixel units.
                       
    PNG
    media_image4.png
    613
    455
    media_image4.png
    Greyscale

As in claim 16, Wang et al disclose a display device, comprising the pixel structure according to claim 1. (Abstract and Fig 4-10 and 005) discloses a display device with pixel structure.

As in claim 17, Wang et al disclose  a method for driving the pixel structure according to claim 1, comprising, with one frame, applying a gate driving signal to the gate lines one by one, and applying a corresponding data signal to each data line when the gate driving signal is applied to each gate line. (Abstract and Par 0059) discloses driving said display


Claim Rejections - 35 USC § 103
7.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.        Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (PG Pub NO 2016/0307525) in view of Nam et al (Pat NO 8,773,419).

As in claim 18, Wang et al disclose the method according to claim 17, wherein when applying the corresponding data signal to each data line (4); But fails to disclose a data signal applied to the subpixels (RGB) in each odd- numbered row has a voltage polarity opposite to a data signal applied to the subpixels in each even- numbered row, and/or a data signal applied to the subpixels in each odd-numbered column has a voltage polarity opposite to a data signal applied to the subpixels in each even-numbered column. However Nam et al (Fig 7,9) discloses display device having plurality of data lines (D1-Dm+1) each crossing the plurality of gate lines (G1- G2n), and a plurality of subpixels arranged in an array form (P1X11), wherein subpixels in each row correspond . 

Conclusion
9.        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.